Citation Nr: 0819063	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-21 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1960 to 
October 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The veteran's single service-connected disability does not 
preclude substantially gainful employment; the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular  
schedular rating standards.  


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004, May 2004, June 2004, and March 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its review of the issue and the text 
of the relevant portions of the VA regulations.  The veteran 
was apprised of the criteria for assigning an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), Social Security 
Administration (SSA) records, and VA and private medical 
records.  VA has no duty to inform or assist that was unmet.

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2006).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the veteran is currently service connected for 
bilateral pes planus with recurrent plantar callosities and 
residuals of osteotomies, and rated as 50 percent disabling.  
He is not service connected for any other disability.  Thus, 
with the veteran's only service-connected disability rated at 
50 percent, an award of TDIU is not warranted based on 
disability percentages.  38 C.F.R. § 4.16(a).  

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The veteran contends that he should be entitled to individual 
unemployability because the social security administration 
determined that he was disabled due solely to his service-
connected bilateral foot disability; and he asserts that the 
pain he experiences and the maintenance required to care for 
his feet keep him from gainful employment.

In this case, on his application for individual 
unemployability, the veteran stated that he last worked full 
time in January 2000, and noted that the date his disability 
affected his employment was January 1995.  He noted that he 
was employed at ITS Technologies (ITS), as a supervisor, in 
Toledo, Ohio, from 1997 through 2000, and stated that he had 
lost no time from work due to his service connected 
disability.  The veteran also stated that he worked for Buick 
Motors as a tin smith from 1967 through the beginning of 
1993, and noted that he lost some time from work due to his 
bilateral foot disability.

The file also contains a Vocational Rehabilitation counseling 
appraisal dated in March 1981 which noted that the veteran 
graduated from high school in 1976 following a college 
preparatory program, and noted that he attended Mott 
Community Junior College from August 1972 through January 
1975.  This March 1981 counseling appraisal form, noted that 
the veteran was exploring the possibility of employment in a 
different area, and noted that computer programming 
interested him.  The counselor noted that the veteran had an 
adequate math background having taken algebra, trigonometry, 
and geometry in high school.

Records from the Social Security Administration (SSA) 
indicate that the veteran became disabled for their purposes, 
on December 28, 2000, and that he would be entitled to 
disability benefits beginning in June 2001.  A Social 
Security Physical Residual Functional Assessment dated in May 
2001, noted that the veteran was unable to ambulate without 
pain, had difficulty wearing shoe gear, and continued to have 
a lot of swelling, tenderness and inflammation.  At this 
examination, the veteran noted that the distance he was able 
to walk depended on how recently he had seen the podiatrist.  
He noted that he was able to climb one flight of stairs, and 
had to change his gait due to his foot pain, and stated that 
as long as he saw the podiatrist regularly he could function 
normally, and his disability was not too extreme as far as 
shopping, cooking, etc.  He did note that prolonged standing 
and walking worsened the pain.  This assessment noted that 
the veteran was unable to work for a period of ten days in 
September 2000 due to foot pain, and later that same month, 
he was unable to walk more than 200 feet without stopping and 
resting; and noted extreme pain upon ambulation and weight 
bearing, and severe bursitis and neuritis in both feet.

Further information regarding the severity of the veteran's 
service-connected pes planus with post-operative osteotomies 
and recurrent plantar callosities, is contained in a July 
2000 letter from J.N., DPM, noting that the veteran's current 
condition of plantar flexed third metatarsal joint was 
complicated with bursitis of the same joint, and noted that 
the veteran presented with extreme pain in this area to the 
point that he was unable to ambulate without pain and had 
difficulty wearing shoe gear.  Dr. N. noted that the veteran 
continued to have a lot of tenderness, swelling and 
inflammation.

Progress notes from Dr. N. dated from December 2002 through 
April 2004, note consistent soreness and tenderness in both 
feet with pain along the lateral aspect of both feet, and 
pain at the great toe joint particularly on prolonged 
ambulation; and noted that the veteran had necrotic tissue 
built up on his forefeet, requiring care.  These treatment 
records also show that the veteran had severe joint 
deformities, but stated that injection therapy was very 
helpful in relieving his acute discomfort.

The veteran was afforded a VA examination in October 2002, at 
which point he reported that he had quit work in January 2000 
at Buick Motors as a maintenance supervisor due to his 
bilateral foot pain.  The examiner noted that the veteran 
would be employable only at a job where he could sit at will 
without required prolonged standing, walking, climbing, 
lifting or carrying, and noted that he would need to be 
afforded an opportunity to work in a wheelchair during his 
flare-ups, noting that he was unable to walk during these 
periods.  The examiner noted that the constellation of 
occupational tasks at his most recent occupational position 
(a supervisor at Buick motors) would not permit these levels 
of restriction in activity.

The veteran was afforded a VA examination in July 2004, to 
evaluate the severity of his disability.  At this 
examination, the veteran reported pain and swelling in both 
feet for the last eight to nine months and redness when he 
had flare-ups of gout, which he stated was once a year.  He 
noted that he could stand on his feet for more than 30 
minutes for the last ten years, rated the pain between 3-
8/10, and noted that he took two aspirins per day, and had a 
cortisone injection in his foot once a month for the last ten 
years.  He stated that flare-ups happened when there was a 
build-up of calluses, which was approximately once a month, 
and noted that the pain lasted until his cortisone injection, 
but then for about three weeks after the cortisone injection 
he was pain free.  He reported that precipitating events 
included stepping on the calluses, walking for more the 20-30 
minutes, standing for more than 30 minutes, climbing stairs, 
and stepping on bare floors, and he noted that his pain 
decreased with rest, elevation, and corticosteroid 
injections.  The veteran reported that he was 100 percent 
limited due to his calluses and pain in his feet.  He noted 
that he could not cut grass, blow snow, or wash a car during 
a flare-up, and stated that he had difficulty climbing 
ladders and stairs at his occupation, difficulty walking, and 
he reported that he could not ambulate for more than 50 feet 
without pain.  He stated that he did not use a crutch, cane, 
brace, or corrective shoes, but did have shoe inserts.  He 
noted that he had five surgeries on his feet, three on his 
right foot and two on his left.  

Regarding his occupational history, the examiner noted that 
as of the date of the examination, the veteran was not 
working, and the veteran stated that he could not perform his 
job as a tinsmith, because his job entailed sheet metal 
fabrication where he had to climb stairs, with prolonged 
standing, ladders and climbing 40 feet in the air.  After his 
job as a tinsmith at Buick Motors, the veteran noted that he 
worked in contract supervision between 1977 and 2000 for 
Buick Company in Flint, Michigan, where his job included 
supervision, and he noted that he was allowed to use carts 
for his work, but stated that there were areas where the 
carts would not go and he had to walk.  He noted that he had 
been laid off from supervision since December 2000 because of 
lack of work-i.e., there were no jobs available, and he 
noted that he was currently on Social Security disability.

On examination, the examiner gave an impression of bilateral 
flat feet, and bilateral calluses.  He noted that the veteran 
had hallux valgus deformity on both great toes, but reported 
that there was no redness, heat, spasm or muscle atrophy of 
the feet, and noted that he did not have hammertoe or claw 
toe.  The examiner reported that the veteran's gait was slow, 
and noted that he put pressure on the lateral side of his 
feet, trying to take pressure off the balls of the feet.  The 
examiner noted no pain on manipulation of the foot except for 
tenderness at the callus.

Here, the Board finds that the evidence of record does not 
show that the veteran is unable to secure or follow 
substantially gainful employment as a consequence of his 
service-connected pes planus with post-operative osteotomies 
and recurrent plantar callosities.  Regarding his employment 
background, the Board notes that the veteran reported on his 
application for TDIU, that he was employed by Buick Motors 
from 1967 through the beginning of 1993, and stated that he 
lost some time from work due to his disability; but also 
noted that he was employed by ITS technology where he lost no 
time from work due to his bilateral foot disability.  
Further, at his July 2004 VA examination, the veteran stated 
that he did not quit his job as a supervisor at Buick motors 
due to his service-connected disability, but instead was laid 
off because of the lack of work.  In addition, regarding his 
educational background, as early as March 1981, the veteran 
noted that he was interested in pursuing different types of 
employment, such as computer programming, and a counselor 
stated that he possessed the educational background to pursue 
this type of employment.  Therefore, although the record 
indicates that the veteran's bilateral foot disability would 
make it difficult for him to work at a job that entailed 
being on his feet, the evidence of record suggests that the 
veteran has the educational background and capability to 
pursue other forms of employment that would not require him 
to regularly ambulate, thereby aggravating his bilateral pes 
planus with post-operative osteotomies and recurrent plantar 
callosities.  In summary, after factoring in the veteran's 
educational and employment background, the Board does not 
find that either would prevent him from securing or following 
gainful employment.

The evidence of record does not contain a medical opinion 
which suggests that the veteran's service-connected bilateral 
pes planus renders him unable to follow a substantially 
gainful occupation.  As noted by the October 2002 VA 
examiner, the veteran's bilateral foot disability does 
prevent him from performing certain occupational activities, 
such as climbing, carrying, and prolonged standing.  In this 
regard, the Board notes that it is undisputed that, if he 
were working, the veteran's bilateral foot disability would 
have an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2007).  
Here, the veteran is in receipt of a 50 percent rating for 
his bilateral pes planus, which is intended to compensate him 
for loss of working time due to flare-ups of his disability.  
Thus, although the record does show that the veteran missed 
some work due to his disability, as just noted, the schedular 
rating criteria are designed to take this into account.

Further, the evidence does not suggest an unusual disability 
picture.  Even the SSA records indicate that as long as the 
veteran saw his podiatrist regularly, he could function 
normally; and progress notes provided by Dr. J. also noted 
that although the veteran had severe joint deformities, 
injection therapy was helpful in relieving his acute 
discomfort.  Therefore, given the lack of evidence showing 
unusual disability that is not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted. 

The Board recognizes that the veteran has been awarded SSA 
unemployment benefits, but notes that the laws and 
regulations governing award of SSA benefits are not the same 
as those governing award of VA benefits; and notes that the 
veteran's receipt of SSA benefits is not determinative.  

In light of the foregoing, the Board finds that award of 
individual unemployability by reason of service-connected 
disability is not warranted, including on an extra-schedular 
basis. 


ORDER

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


